Mb. Justice Wole
delivered the'opinion of the court.
The appellant and Juan Cruz Ortiz Pagán were the parents of an acknowledged natural child, named José Guillermo Ortiz. The son died in 1911 before the father. The latter died in 1923. The appellant claimed by right of representation a portion of the estate of Juan Oruz Ortiz Pa-gán. The district court dismissed the complaint.
The case is not different from one when any child predeceases its father. The deceased child inherits nothing and can transmit nothing. The right of representation shall always take place in the direct descending line, but never in the ascending. 7 Manresa, Commentaries on the Civil Code, pages 49, 53 and 58. Porto Rican Civil Code, sec. 899.
The judgment appealed from must be affirmed.